UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6928


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TROY LAMONT MURPHY,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:04-cr-00241-FL-2)


Submitted: July 16, 2021                                          Decided: August 4, 2021


Before GREGORY, Chief Judge, KEENAN, Circuit Judge, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief Appellate Attorney,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Assistant
United States Attorney, Kristine L. Fritz, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Troy Lamont Murphy appeals the district court’s order denying his motion to reduce

sentence based on the First Step Act of 2018, Pub. L. No. 115-391, § 404, 132 Stat. 5194.

On appeal, Murphy asserts that the district court failed to provide an explanation for

rejecting arguments he raised for the first time in his reply to the Government’s opposition

to his motion. Because new arguments cannot be raised in a reply brief, the district court

was not required to consider Murphy’s argument, much less to provide an explicit analysis.

See United States v. Smalls, 720 F.3d 193, 197 (4th Cir. 2013). As such, we affirm the

district court’s order.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                             2